Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The Amendment filed February 9, 2022 in response to the Office Action of September 9, 2021, is acknowledged and has been entered. Claims 1-4, 6-12, 17, 18, 20, 22, 23, 26-31, 36, 43, 44, 46, 48, 52, 60, 62, 70, 72, 76, 83, 84, 86-92, 95-102 are now pending. Claims 1-4, 6, 17, 18, 20, 22, 23, 26, 27, 36, 43, 86 are amended. Claims 97-102 are new. Claims 83, 84, 87-92, 95, and 96 remain withdrawn. Species claims 52 and 70 are rejoined for examination. Claims 1-4, 6-12, 17, 18, 20, 22, 23, 26-31, 36, 43, 44, 46, 48, 52, 60, 62, 70, 72, 76, 86, and 97-102 are currently being examined.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 6-12, 17, 18, 20, 22, 23, 26-31, 36, 43, 44, 46, 48, 52, 60, 62, 70, 72, 76, 86, and 97-102 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,383,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US Patent are both claiming methods of selectively targeting live cells at a site of interest with a cell-penetrating polypeptide, the method comprising administering isolated or purified DNA at the site of interest and a cell-penetrating polypeptide comprising cell-penetrating determinants, wherein cell-penetrating polypeptide is antibody 3E10 or an scFv of 3E10, wherein the cell-penetrating polypeptide comprises a therapeutic agent, or further comprises a chemotherapeutic, wherein the 3E10 antibody is joined to amino acid sequence AGIH, wherein antibody 3E10 comprises mutation D31N, wherein the site of interest is a site of injury at the skin, brain, gastrointestinal, uterine, nasopharyngeal, breast, kidney, pancreas, lung; and wherein the cell-penetrating polypeptide is linked to an imaging agent or detectable marker.

Response to Arguments
3.	Applicants did not present arguments against the above rejection. The rejection is maintained.

4.	All other rejections recited in the Office Action mailed September 9, 2021 are hereby withdrawn in view of amendments.

Conclusion: No claim is allowed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642